11/27/2020


                IN THE SUPREME COURT OF THE                      Case Number: DA 20-0480
                     STATE OF MONTANA

                        Case No. DA 20-0480

KYLE R. BABCOCK,

          Plaintiff/Appellant,

    vs.

CASEY’S MANAGEMENT, LLC

          Defendant/Appellee.

            ORDER GRANTING APPELLANT’S UNOPPOSED
              FIRST MOTION FOR 30-DAY EXTENSION
                OF TIME TO FILE OPENING BRIEF

   On Appeal from the Montana Eleventh Judicial District Court
             Flathead County, Cause No. DV-19-075
                    Before Hon. Dan Wilson

Quentin M. Rhoades               Reid J. Perkins
Nicole L. Siefert                Sean M. Morris
RHOADES SIEFERT &                WORDEN THANE P.C.
ERICKSON PLLC                    Attorneys at Law
430 Ryman Street                 321 West Broadway, Ste. 300
Missoula, Montana 59802          Missoula, MT 59802
Telephone: 406-721-9700          rperkins@wordenthanye.com
qmr@montanalawyer.com            smorris@wordenthane.com
nicole@montanalawyer.com         For Appellee Casey’s Management,
For Appellant                    LLC
     Upon motion of Appellant Kyle Babcock, and for good cause

shown,

     IT IS HEREBY ORDERED that Appellant’s motion is GRANTED.

Appellant shall have up to and including January 4, 2021, in which to

file his Opening Brief.




                                     2
                                  ________




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                              November 27 2020